Title: To James Madison from James Bowdoin, 25 July 1807
From: Bowdoin, James
To: Madison, James



Sir,
Paris July 25th. 1807

I had the honour to write to you, & also to the President of the United States on the 1st of May last, since which, no alteration in the posture of our affairs, has taken place.
I avail myself of ye. earliest opportunity of transmitting you, copies of the treaties of Peace, concluded between the Emperors of France & Russia, and the king of Prussia, this day published by authority.  I have the honour to subscribe myself with sentiments of high consideration & respect, Sir, your most ob. Servant

James Bowdoin

